Citation Nr: 0813497	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma with obstructive airway disease and 
pulmonary fibrosis for accrued benefits purposes.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1310 based on service connection for the cause of the 
veteran's death.  

4.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1968.  He died in March 2001, and the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 

The issues of entitlement to an increased rating for 
bronchial asthma with obstructive airway disease and 
pulmonary fibrosis for accrued benefits purposes, entitlement 
to DIC based on service connection for the cause of the 
veteran's death, and eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. chapter 35 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran died in March 2001.  

2.  At the time of the veteran's death, his only service-
connected disability was bronchial asthma with pulmonary 
emphysema with obstructive airway disease and pulmonary 
fibrosis, which had been rated as 30 percent disabling from 
November 1991.  

3.  The increased rating claim filed by the veteran in 
January 2001 could not have resulted in a total rating for 
the 10 years prior to his March 2001 death.  

4.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
immediately preceding his death, nor was a total evaluation  
continuously in effect since the date of his discharge from 
military service and for at least five years immediately 
preceding his death. 

5.  There is no specific pleading of clear and unmistakable 
error in any prior decision.  


CONCLUSION OF LAW

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

For reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the 
case as to the issue here on appeal.  Therefore, based on the 
Court's decision in Manning, the Board concludes that the 
appellant's claim is not subject to the provisions of the 
VCAA.  

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a  
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because (1) VA was paying the compensation to his dependents, 
(2) VA was withholding the compensation to offset an 
indebtedness, (3) he had applied for compensation, but was 
not receiving total disability compensation due solely to 
clear and  unmistakable error in a VA decision, (4) he had 
not waived retired or retirement pay in order to receive 
compensation, or (5) VA was withholding payments as required 
by law.  38 C.F.R. § 3.22(b).  The Board also notes that a 
2005 amendment to 38 C.F.R. § 3.22 provides an additional 
method for prevailing on 1318 claims, where additional 
service department records are received that existed at the 
time of a prior VA decision, but were not considered.  

The appellant has not alleged, and the evidence does not 
show, that the veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in March 2001, but was not receiving such 
compensation for any of the reasons enumerated in 38 C.F.R. 
§ 3.22(b).  In this regard, at the time of the veteran's 
death, his only service-connected disability was bronchial 
asthma with pulmonary emphysema with obstructive airway 
disease and pulmonary fibrosis, which had been rated as 
30 percent disabling from November 1991.  Although the 
veteran had filed an increased rating claim in January 2001, 
and it remained pending at the time of his death in 
March 2001, the claim could not have resulted in a total 
rating for the 10 years prior to his death.  That is because 
the effective date of the award of an increased rating can be 
no earlier than one year prior to the receipt of the claim.  
See 38 C.F.R. § 3.400(o)(2).  

It follows that the veteran was also not rated as totally 
disabled continuously since his release from active duty and 
for at least five years immediately preceding his death.  
Also, there is no evidence suggesting that the veteran was a 
prisoner of war at any time.  As such, there is no 
possibility that the veteran could have met the requirements 
of a total disability rating of the required duration at the 
time of his death.  In addition, the Board observes there has 
been no specific pleading by the appellant of clear and 
unmistakable error in any prior decision.  Cole v. West, 
13 Vet. App. 268 (1999) (specifying pleading requirements in 
claim of clear and unmistakable error in a prior decision for 
purposes of DIC claim under 38 U.S.C.A. § 1318).  

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  A 
hypothetical theory of entitlement is not applicable because 
the appellant's claim was filed after January 21, 2000.  The 
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim will be denied because 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  


REMAND

The remaining claims on appeal are entitlement to a rating in 
excess of 30 percent for bronchial asthma with obstructive 
airway disease and pulmonary fibrosis for accrued benefits 
purposes, entitlement to DIC based on service connection for 
the cause of the veteran's death, and eligibility for 
Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. chapter 35.  

As to the accrued benefits claim, the decision it to be made 
based on evidence in the file at the date of the veteran's 
death.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).  In his increased rating claim, received at 
the RO in January 2001, the veteran referred to VA lung 
surgery in 1998 and said all his medical records were located 
at the VA Medical Center (VAMC) in Portland, Oregon.  The 
record includes the discharge summary for VA hospitalization 
in July 1998, and in June 2001, the appellant submitted VA 
Discharge Instructions dated in January 2001.  The form 
indicates that the veteran had a follow-up appointment 
scheduled for February 2001, and a handwritten note at the 
top of the page indicates that the veteran was admitted via 
the emergency room on January 19, 2001, and was discharged on 
January 22, 2001.  There is no indication that VA medical 
records other than the July 1998 hospital summary have been 
obtained.  Although 38 U.S.C.A. § 5121 and 38 C.F.R. § 1000 
specify that an accrued benefits claim must be based on 
evidence of record at the date of the veteran's death, 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because of 
this, action should be taken to obtain and associate with the 
claims file any VA medical records that have not been 
obtained previously.  

As to the cause of death claim, the Board notes that in 
addition to reference to VA medical records the record 
indicates that the veteran received medical care from private 
health care providers prior to his death.  The appellant 
should be requested to identify and provide release 
authorizations, and action should be taken to attempt to 
obtain those records.  

The appellant contends that the veteran's service-connected 
lung disease significantly contributed to the veteran's death 
and she implicitly contends that it hastened his death.  The 
veteran's death certificate lists adenocarcinoma of the lung 
with metastasis as the immediate cause of the veteran's death 
and lists chronic lung disease as a significant condition 
contributing to his death but not resulting in his lung 
cancer.  The RO based its denial of the cause of death claim 
on a VA medical opinion dated in December 2003 in which it 
was stated that although the veteran had undergone a right 
lower and middle lobectomy in 1998 for adenocarcinoma of the 
lung, it was not directly related to his service-connected 
asthma or emphysema.  This opinion does not address whether 
the veteran's service-connected bronchial asthma with 
pulmonary emphysema with obstructive airway disease and 
pulmonary fibrosis contributed substantially or materially to 
the veteran's death or whether it had a material influence in 
accelerating his death.  Medical opinions regarding these 
matters would facilitate the Board's decision, and the Board 
will request that such be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that she identify the names, addresses, 
and approximate dates of treatment for 
all health care providers (VA and non-VA) 
from which the veteran received treatment 
or evaluation for any lung disease from 
July 1998 to the date of his death in 
March 2001.  With authorization from the 
appellant, obtain and associate with the 
claims file medical records identified by 
the appellant.  

In any event, obtain and associate with 
the claims file all VA medical records 
for the veteran dated from July 1998 to 
the date of his death in March 2001.  

2.  Then, request that a VA physician 
review the claims file, including all 
medical records dated from July 1998 to 
the date of the veteran's death in 
March 2001 as well as the veteran's death 
certificate, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the veteran's service-connected bronchial 
asthma with pulmonary emphysema with 
obstructive airway disease and pulmonary 
fibrosis contributed substantially or 
materially to the veteran's death from 
adenocarcinoma of the lung with 
metastasis.  In addition, the physician 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran's service-connected 
bronchial asthma with pulmonary emphysema 
with obstructive airway disease and 
pulmonary fibrosis had a material 
influence in accelerating the veteran's 
death.  

The claims file must be provided to the 
physician for review of pertinent 
documents.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to a rating in excess 
of 30 percent for bronchial asthma with 
obstructive airway disease and pulmonary 
fibrosis for accrued benefits purposes, 
entitlement to DIC based on service 
connection for the cause of the veteran's 
death, and eligibility for Dependents' 
Educational Assistance under the 
provisions of 38 U.S.C.A chapter 35.  If 
any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


